Citation Nr: 1134182	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran had active military service in the United States Army from June 2001 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, granted service connection for migraine headaches and assigned a 0 percent (noncompensable) evaluation effective June 21, 2005.  The case has since been transferred to the VA RO in St. Louis, Missouri.

This case has previously been before the Board, most recently in June 2009, when it granted the Veteran's claim for an initial evaluation in excess of 0 percent for migraine headaches, and it increased the initial evaluation to 10 percent.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, pursuant to a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's June 2009 decision only to the extent that it denied entitlement to an initial evaluation in excess of 10 percent for migraine and remanding the appeal to the Board for compliance with the instructions in the Joint Motion.

The Board notes that the two other issues decided in the Board's June 2009 decision, namely denial of an initial compensable evaluation for hemorrhoids and denial of an initial compensable evaluation for a fracture of the left fourth finger, are by the terms of the Joint Motion expressly not on appeal and are therefore not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

The Court's May 2010 Joint Motion identified one basis for remand.  The Joint Motion indicated that the Board erred in failing to ensure that the Veteran receive an adequate VA examination of his migraine headaches.  The Joint Motion further advised the Veteran that he was free to submit additional evidence and argument on the issues in the case.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran's migraine headache disability has been rated under Diagnostic Code 8100.  See 38 C.F.R. §4.124a, Diagnostic Code 8100 (2010).  Under this Diagnostic Code, a 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.

The Board observes that the rating schedule does not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Code 8100 verbatim, but not specifically addressing the definition of a prostrating attack).  According to Dorland's Illustrated Medical Dictionary, "prostration" is "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The Veteran most recently received a VA examination in April 2008.  The Joint Motion noted that while the examination indicated that the Veteran "occasionally" had to "go and lie down in a dark room to get over [his headaches]," the examiner did not specifically indicate how often the Veteran's headaches were considered prostrating in nature.  Accordingly, a new VA examination is required to address the severity of the Veteran's migraine headache disorder, to include a discussion of how frequently the Veteran experiences migraine headaches that are prostrating in nature.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Once any such additional evidence or argument has been obtained, schedule the Veteran for an examination of the severity of the Veteran's migraine headaches with an examiner of appropriate expertise.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.  All indicated tests and studies should be accomplished.

The examiner should describe in detail the frequency, duration, and severity of the Veteran's headaches.  In discussing the severity of the headaches, the examiner should opine as to whether the Veteran's migraine headaches are characterized by:



a)  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; 

b)  Characteristic prostrating attacks occurring on an average once a month over the last several months, or

c)  Characteristic prostrating attacks averaging one in two months over the last several months.

The examiner is also asked to comment on the effect of the Veteran's service-connected migraine headaches on his ability to work.

A complete rationale for any opinions expressed must be provided, with citation to the clinical record as appropriate.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim for an initial rating in excess of 10 percent for migraine headaches must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


